   Case:
Case     20-2145    Document:
     1:20-cv-00027-JCG        14 87
                        Document  Page: 1 12/04/20
                                     Filed Filed: 12/04/2020
                                                     Page 1 of 2




              NOTE: This order is nonprecedential.

       United States Court of Appeals
           for the Federal Circuit
                    ______________________

                 WIRTGEN AMERICA, INC.,
                     Plaintiff-Appellee

                               v.

           UNITED STATES, DEPARTMENT OF
         HOMELAND SECURITY, UNITED STATES
      CUSTOMS AND BORDER PROTECTION, CHAD
          F. WOLF, Acting Secretary of Homeland
            Security, MARK A. MORGAN, Acting
         Commissioner of U.S. Customs and Border
        Protection, JUAN J. PORRAS, in his official
        capacity as Director of Machinery Center of
       Excellence and Expertise of U.S. Customs and
       Border Protection, CHARLES R. STEUART, in
          his official capacity as Chief Intellectual
       Property Rights and Restricted Merchandise
         Branch, Office of Trade, U.S. Customs and
                      Border Protection.,
                      Defendants-Appellants
                     ______________________

                          2020-2145
                    ______________________

       Appeal from the United States Court of International
    Trade in No. 1:20-cv-00027-JCG, Judge Jennifer Choe-
    Groves.
   Case:
Case     20-2145    Document:
     1:20-cv-00027-JCG        14 87
                        Document  Page: 2 12/04/20
                                     Filed Filed: 12/04/2020
                                                     Page 2 of 2




    2                              WIRTGEN AMERICA, INC. V. US



                     ______________________

                            ORDER


        The parties having so agreed,
        IT IS ORDERED THAT:


        (1) The proceeding is DISMISSED under Fed. R. App.
            P. 42(b).
        (2) Each party shall bear its own costs.




                                   FOR THE COURT

    December 4, 2020               /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



    ISSUED AS A MANDATE: December 4, 2020
